Name: Council Regulation (EC) No 2245/94 of 22 August 1994 modifying Regulation (EEC) No 1968/93 opening and providing for the administration of tariff quotas in respect of certain EEC steel products originating in the Czech Republic and the Slovak Republic imported into the Community (1 June 1993 to 31 December 1995)
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy;  political geography;  political framework
 Date Published: nan

 16. 9 . 94 Official Journal of the European Communities No L 241 /17 COUNCIL REGULATION (EC) No 2245/94 of 22 August 1994 modifying Regulation (EEC) No 1968/93 opening and providing for the administration of tariff quotas in respect of certain EEC steel products originating in the Czech Republic and the Slovak Republic imported into the Community (1 June 1993 to 31 December 1995) THE COUNCIL OF THE EUROPEAN UNION, Bundeslander by Regulation (EC) No 665/94 (*) it is appropriate to suspend tariffs in respect of certain products covered by Decisions No 1 /93(C) and No 1 /93(S) for imports to the territory of the new Bundeslander of the German Federal Republic for the year 1994, Having regard to the Treaty establishing the European Community, and in particular the first paragraph of Article 113 thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION : Whereas a tariff quota system was established by Deci ­ sions No 1 /93(C)(') and No 1 /93(S)(2) of the EC-Czech Republic and Slovak Republic Joint Committee referred to in Article 37 of the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Commu ­ nity, of the one part, and the Czech and Slovak Federal Republic, of the other part, ('the Interim Agreement'), signed in Brussels on 16 December 1991 (3) ; Article 1 By way of derogation from Article 1 of Regulation (EEC) No 1968/93, imports into the Community from 1 June to 31 December 1993 from the Czech Republic of the products set out in the table contained in Article 1 of the said Regulation shall not be subject to the additional rate of duty set out in the said table provided that the goods were accompanied by a movement certificate EUR 1 and a licence delivered by the Czech authorities in the form set out in Annex I to the said Regulation . Whereas, following the dissolution of the Czech and Slovak Federal Republic on 31 December 1992, the Czech Republic and the Slovak Republic assumed all the obligations deriving from the Interim Agreement ; whereas this has resulted in the creation of an EC-Czech Republic Joint Committee and an EC-Slovak Republic Joint Committee ; Whereas the operation of the abovementioned tariff quota system has undergone thorough examination by the parties with the result that certain amendments were made by Decision No 1 /94 of the EC-Czech Republic Joint Committee and Decision No 1 /94 of the EC-Slovak Republic Joint Committee ; Article 2 By way of derogation from Article 2 of Regulation (EEC) No 1968/93, imports into the Community from 1 June to 31 December 1993 from the Slovak Republic of the products set out in the table contained in Article 2 of the said Regulation shall not be subject to the additional rate of duty set out in the said table provided that the goods were accompanied by a movement certificate EUR 1 and a licence delivered by the Slovak authorities in the form set out in Annex II to the said Regulation .Whereas arrangements for the implementation of the abovementioned tariff quota system were laid down by Regulation (EEC) No 1968/93 (4) ; whereas it is necessary to modify that Regulation in order to take account of the results of that examination : Whereas following the exclusion of certain measures under the common commercial policy from the transi ­ tional arrangements in favour of the new German Article 3 Until 31 December 1995 imports into the Community of the products set out in the following table originating in the Slovak Republic shall be subject to the duties appli ­ cable under the Interim Agreement and, in addition, to the further rates of duty expressed as a percentage of their customs value, as set out in the said table :(') OJ No L 157, 29 . 6 . 1993, p. 67. 0 OJ No L 157, 29. 6. 1993 , p. 59 . (3) OJ No L 115, 30 . 4. 1992, p. 2. O OJ No L 180, 23. 7. 1993, p. 1 . 0 OJ No L 83 , 26. 3 . 1994, p. 1 . No L 241 /18 Official Journal of the European Communities 16 . 9. 94 CN code Description Rate of additionalduty 7306 Welded tubes (under 406,4 mm) 30 % Article 4 1 . From 1 January to 31 December 1994 the duties applied to the products set out in the following table originating in the Czech Republic shall be suspended up to the maximum volumes as set out in the said table : CN code Description Volume(tonnes) 7306 Welded tubes (under 406,4 mm) 9 000 2. Paragraph 1 shall apply only if :  the goods in question are released for free circulation on the territory of the former German Democratic Republic and are consumed there or undergo processing confer ­ ring Community origin there, and  a licence issued by the relevant German authorities stating that the goods in question fall within the scope of the provisions contained in paragraph 1 is submitted in support of the declaration for release for free circulation. 3 . The Commission and the competent German authorities shall take whatever measures are needed to ensure that the final consumption of the products in question, or the processing by which they acquire Community origin, takes place on the territory of the former German Democratic Republic. Article 5 1 . From 1 January to 31 December 1994 the duties applied to the products set out in the following table originating in the Slovak Republic shall be suspended up to the maximum volumes as set out in the said table : CN code Description Volume(tonnes) 7304 Seamless tubes  5 000 2. Paragraph 1 shall apply only if :  the goods in question are released for free circulation on the territory of the former German Democratic Republic and are consumed there or undergo processing confer ­ ring Community origin there, and  a licence issued by the relevant German authorities stating that the goods in question fall within the scope of the provisions contained in paragraph 1 is submitted in support of the declaration for release for free circulation . 3. The Commission and the competent German authorities shall take whatever measures are needed to ensure that the final consumption of the products in question, or the processing by which they acquire Community origin takes place on the territory of the former German Democratic Republic. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 16. 9 . 94 Official Journal of the European Communities No L 241 /19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 August 1994. For the Council The President J. BORCHERT